OPINION OF THE COURT
Memorandum.
The judgment of the Appellate Division should be affirmed, with costs.
Petitioner had been teaching mathematics with but a provisional certification for several years. In due course, the board of education preferred charges against petitioner alleging that he was incompetent to continue teaching for lack of a permanent certification (Education Law, § 3012, subd 2). Following a hearing before a panel, the charges were sustained by the board of education on July 8, 1976 (Education Law, § 3020-a). The board made a finding that petitioner, for a period of six and one-half years, had failed to take the necessary steps to acquire permanent certification as required by law, and discharged the petitioner. The Appellate Division affirmed. The failure to currently hold a valid certificate, as here, constitutes substantial evidence which supports a finding that the teacher is incompetent to serve (Matter of Amos v Board of Educ., 43 NY2d 706, affg 54 AD2d 297; Matter of Kobylski v Board of Educ., 33 AD2d 603). In these circumstances we cannot say that the penalty imposed can be considered to be so shockingly disproportionate to the offense as to amount to an abuse of discretion as a matter of law (Matter of Pell v Board of Educ., 34 NY2d 222; see, also, Matter of Amos v Board of Educ., supra).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur in memorandum.
Judgment affirmed.